                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

In re:
                                                               Case No. 17-49602
SEAN BLUME,
and                                                            Chapter 13
NICOLE BLUME,
                                                               Judge Thomas J. Tucker
                         Debtors.
                                           /

         ORDER DENYING THE JULY 29, 2019 MOTION FOR RECONSIDERATION
                  FILED BY ALISA A. PESKIN-SHEPHERD, PLLC

          This case is before the Court on the motion for reconsideration filed on July 29, 2019 by

Alisa A. Peskin-Shepherd, PLLC (“Peskin-Shepherd”) (Docket # 180, the “Motion”). The

Motion seeks reconsideration of, and relief from, the Court’s July 15, 2019 Order (Docket # 176,

the “July 15 Order”) denying Peskin-Shepherd’s June 28, 2019 motion (Docket # 176), which

motion sought a modification of the Court’s Order entitled “Order Staying Further Proceedings

in this Chapter 13 Case, Pending Completion of State Court Litigation” (Docket # 87).

          Under L.B.R. 9024-1(a)(2) (E.D. Mich.), the Court entered an Order on July 31, 2019

requiring the Debtors to file a written response to the Motion (Docket # 181). That response was

filed on August 14, 2019 (Docket # 183). Having reviewed the Motion and the Debtors’

response, the Court concludes that a hearing on the Motion is not necessary, and that the Motion

should be denied for the following reasons.

          First, the Court finds that the Motion fails to demonstrate a palpable defect by which the

Court and the parties have been misled, and that a different disposition of the case must result

from a correction thereof. See L.B.R. 9024-1(a)(3) (E.D. Mich.).

          Second, the Court finds that the allegations in the Motion do not establish any valid




   17-49602-tjt      Doc 186     Filed 08/22/19     Entered 08/22/19 17:39:01        Page 1 of 2
ground for relief from the July 15 Order, under Fed. R. Civ. P. 60(b), Fed. R. Bankr. P. 9024, or

otherwise.

       Third, the July 15 Order was correct, and was not an abuse of discretion, for the reasons

stated in that Order.

       Fourth, based on Peskin-Shepherd’s underlying motion (Docket # 176); the Debtors’

response to that motion (Docket # 178); Peskin-Shepherd’s current Motion; and the Debtors’

response to that Motion (Docket # 183), the Court is satisfied that there will be no prejudice to

Peskin-Shepherd or the bankruptcy estate in this case if Peskin-Shepherd is not allowed, at this

time, to pursue a legal malpractice claim against Loren Mannino and/or ManninoMartin on

behalf of the bankruptcy estate. There is no risk at this time that the statute of limitations will

expire any time soon — Peskin-Shepherd itself has stated that this will not occur until January

2021. Nor does the Motion demonstrate that there is any risk that Loren Mannino or Mannino

Martin will have any less malpractice insurance coverage, or be any less collectible, if Peskin-

Shepherd is required to wait to pursue the contemplated malpractice claim(s).

       For these reasons,

       IT IS ORDERED that the Motion (Docket # 180) is denied.



Signed on August 22, 2019




                                                  2



  17-49602-tjt      Doc 186     Filed 08/22/19        Entered 08/22/19 17:39:01       Page 2 of 2
